DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 03/25/2020 in which claims 1-15 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2020 and 08/30/2021 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 depends on claim 5, however it recites the same limitation as claim 5. The Examiner suggests to change the dependency of claim 15 from claim 5 to claim 14, and consequently change the language in claim 15 from “The method of claim 5” to “The wireless device of claim 14”. If the dependency of claim 15 is maintained, the term “an occasion other than the skip occasion” should be “the occasion other than the skip occasion”, since claim 5 already recites “an occasion other than the skip occasion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenny et al. (US 2009/0310503) (provided in the IDS), hereinafter “Tenny”.

As to claim 1, Tenny teaches a method of monitoring a downlink channel or a downlink signal, the method performed by a wireless device (Tenny, [0045] ln 8-28, Fig. 6, Figs. 9-10, a UE monitors a downlink channel for paging transmissions) and comprising: 
receiving configuration information for a power saving signal (Tenny, [0059]-[0060], [0070], Fig. 10, step 1002, [0073], a mobile terminal (UE) receives parameters relating to a number of pages, where the pages are used along with DRX cycles to minimize the wake time required by the UE, thereby optimizing the power efficiency by reducing unnecessary wakeup periods resulting in power efficiency loss), 
wherein the power saving signal is used to notify that the downlink channel or downlink signal needs to be subsequently monitored (Tenny, [0045] ln 8-28, Fig. 6, [0070]-[0072], Fig. 9, [0074], Fig. 10, the paging and DRX cycle are selected for monitoring. The paging indicates an occasion for the UE to monitor the downlink channel for paging transmissions) and the configuration information comprises configuration information for a skip occasion of the power saving signal (Tenny, Fig. 6, [0062]-[0063], Fig. 9, [0072], Fig. 10, [0073]-[0074], the receive parameters include a minimum number of indications to be read, where paging occasions are skipped once this number is reached. As shown in Fig. 10, pages are skipped by not performing step 1012, and also shown in Fig. 6 where UE 1 skips the 4th paging occasion 620 and the UE 2 skipping the 2nd and 4th paging occasion 620); and 
monitoring the downlink channel or downlink signal without monitoring the power saving signal during the skip occasion (Tenny, Fig. 6, [0062]-[0063], Fig. 9, [0072], Fig. 10, [0073]-[0074], the UE monitors the paging transmission in the downlink channel, where the UE skips a paging occasion. As shown in Fig. 10, pages are skipped by not performing step 1012, and also shown in Fig. 6 where UE 1 skips the 4th paging occasion 620 and the UE 2 skipping the 2nd and 4th paging occasion 620), 
wherein one or more of a length and location of the skip occasion are determined based on configuration information of a discontinuous reception (DRX) cycle (Tenny, Fig. 6, [0062]-[0063], Fig. 9, [0072], Fig. 10, [0073]-[0074], the location of the paging occasions to be skipped is determined based on the location of the DRX cycle. The amount of paging occasions to be skipped is also based on the configuration information and DRX cycle. The length of the DRX cycle is set based on the length of the paging cycle).

As to claim 2, Tenny teaches wherein the one or more of the length and location of the skip occasion are determined based on N times a length of the DRX cycle (Tenny, Fig. 4, [0055], Fig. 6, [0062]-[0063], the location of the paging occasion to be skipped is determined based on the DRX cycles. As shown in the Figures, the location of the paging occasion to be skipped is based on the different DRX cycles with DRX length).

As to claim 3, Tenny teaches wherein the length of the skip occasion is represented as a system frame number (SFN) (Tenny, Fig. 4, [0067], the number of pages and (m*Lpaging) Subframes are changed at different times (i.e. at corresponding frames). [0069], Fig. 6, a paging occasion occur in a given radio frame (paging frame) having a SFN that satisfies the equation SFN mod T = (T/N) x (UE_ID mod N), where T is the length of the paging cycle in radio frames and SFN indicates a system frame number. The length of the paging occasion to be skipped (T) is represented as SFN based on the equation).

As to claim 11, Tenny teaches a wireless device monitoring a downlink channel or a downlink signal (Tenny, [0045] ln 8-28, Fig. 6, Figs. 9-10, a UE monitors a downlink channel for paging transmissions), comprising: 
a transceiver unit (Tenny, Fig. 16, [0080], the UE includes a receiver, transmitter and antenna); and 
a processor configured to (Tenny, Figs. 1-2, 7-8, 10, Fig. 16, [0080], the UE includes a processor connected to the  receiver, transmitter and antenna, to receive signals from the base station) receive configuration information for a power saving signal by controlling the transceiver unit (Tenny, [0059]-[0060], [0070], Fig. 10, step 1002, [0073], a mobile terminal (UE) receives parameters relating to a number of pages, where the pages are used along with DRX cycles to minimize the wake time required by the UE, thereby optimizing the power efficiency by reducing unnecessary wakeup periods resulting in power efficiency loss), 
wherein the power saving signal is used to notify that the downlink channel or downlink signal needs to be subsequently monitored (Tenny, [0045] ln 8-28, Fig. 6, [0070]-[0072], Fig. 9, [0074], Fig. 10, the paging and DRX cycle are selected for monitoring. The paging indicates an occasion for the UE to monitor the downlink channel for paging transmissions), 
the configuration information comprises configuration information for a skip occasion of the power saving signal (Tenny, Fig. 6, [0062]-[0063], Fig. 9, [0072], Fig. 10, [0073]-[0074], the receive parameters include a minimum number of indications to be read, where paging occasions are skipped once this number is reached. As shown in Fig. 10, pages are skipped by not performing step 1012, and also shown in Fig. 6 where UE 1 skips the 4th paging occasion 620 and the UE 2 skipping the 2nd and 4th paging occasion 620), 
(Tenny, Fig. 6, [0062]-[0063], Fig. 9, [0072], Fig. 10, [0073]-[0074], the UE monitors the paging transmission in the downlink channel, where the UE skips a paging occasion. As shown in Fig. 10, pages are skipped by not performing step 1012, and also shown in Fig. 6 where UE 1 skips the 4th paging occasion 620 and the UE 2 skipping the 2nd and 4th paging occasion 620), and 
one or more of a length and location of the skip occasion are determined based on configuration information of a discontinuous reception (DRX) cycle (Tenny, Fig. 6, [0062]-[0063], Fig. 9, [0072], Fig. 10, [0073]-[0074], the location of the paging occasions to be skipped is determined based on the location of the DRX cycle. The amount of paging occasions to be skipped is also based on the configuration information and DRX cycle. The length of the DRX cycle is set based on the length of the paging cycle).

As to claim 12, Tenny teaches wherein the one or more of the length and location of the skip occasion are determined based on N times a length of the DRX cycle (Tenny, Fig. 4, [0055], Fig. 6, [0062]-[0063], the location of the paging occasion to be skipped is determined based on the DRX cycles. As shown in the Figures, the location of the paging occasion to be skipped is based on the different DRX cycles with DRX length).

As to claim 13, Tenny teaches wherein the length of the skip occasion is represented as a system frame number (SFN) (Tenny, Fig. 4, [0067], the number of pages and (m*Lpaging) Subframes are changed at different times (i.e. at corresponding frames). [0069], Fig. 6, a paging occasion occur in a given radio frame (paging frame) having a SFN that satisfies the equation SFN mod T = (T/N) x (UE_ID mod N), where T is the length of the paging cycle in radio frames and SFN indicates a system frame number. The length of the paging occasion to be skipped (T) is represented as SFN based on the equation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (US 2009/0310503) (provided in the IDS), hereinafter “Tenny” in view of Lindoff et al. (US 2016/0142974) (provided in the IDS), hereinafter “Lindoff”.

Tenny teaches the claimed limitations as stated above. Tenny does not explicitly teach the following features: regarding claim 4, wherein the configuration information for the power saving signal comprises information for an expired timer.

As to claim 4, Lindoff teaches wherein the configuration information for the power saving signal comprises information for an expired timer (The term “expired timer” is interpreted as a timer that expires after a given time or is defined as a longest time for a device to expect a power saving signal, as discussed in Applicant’s PGPUB 2021/0377854, paragraphs [0131], [0134]. Lindoff, [0054] ln 12-15, [0054] ln 31-37, [0057], the power saving mode (PSM) configuration information includes a timer for a sleep/inactivity period. An active period timer is started when the sleep period timer expires. A wake-up signal can also be used to start the active period timer. The sleep period timer is turned on again, after the active period timer expires).

(Lindoff, [0018]).

Tenny teaches the claimed limitations as stated above. Tenny does not explicitly teach the following features: regarding claim 5, further comprising: 
driving the expired timer in an occasion other than the skip occasion.

As to claim 5, Lindoff teaches further comprising: 
driving the expired timer in an occasion other than the skip occasion (Lindoff, [0054] ln 12-15, [0054] ln 21-22, [0054] ln 31-37, [0057], a time keeping function runs the sleep period timer during a time where a wake-up signal can be received up to the expiration of the sleep period timer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tenny to have the features, as taught by Lindoff in order to provide improved methods and devices for configuring a power saving mode in a wireless transceiver device (e.g. a UE) (Lindoff, [0018]).

Tenny teaches the claimed limitations as stated above. Tenny does not explicitly teach the following features: regarding claim 6, further comprising subsequently monitoring the downlink channel or the downlink signal when the power saving signal is not received until the expired timer expires in the occasion other than the skip occasion.

As to claim 6, Lindoff teaches further comprising subsequently monitoring the downlink channel or the downlink signal when the power saving signal is not received until the expired timer expires in the occasion other than the skip occasion (Lindoff, [0054] ln 12-15, [0054] ln 21-22, [0054] ln 31-37, [0057], data is received by the device during the active period, where the active period is started when the sleep period timer expires and a wake-up signal is not received. The sleep period timer runs during a time where a wake-up signal can be received up to the expiration of the sleep period timer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tenny to have the features, as taught by Lindoff in order to provide improved methods and devices for configuring a power saving mode in a wireless transceiver device (e.g. a UE) (Lindoff, [0018]).

Tenny teaches the claimed limitations as stated above. Tenny does not explicitly teach the following features: regarding claim 14, wherein the configuration information for the power saving signal comprises information for an expired timer.

As to claim 14, Lindoff teaches wherein the configuration information for the power saving signal comprises information for an expired timer (The term “expired timer” is interpreted as a timer that expires after a given time or is defined as a longest time for a device to expect a power saving signal, as discussed in Applicant’s PGPUB 2021/0377854, paragraphs [0131], [0134]. Lindoff, [0054] ln 12-15, [0054] ln 31-37, [0057], the power saving mode (PSM) configuration information includes a timer for a sleep/inactivity period. An active period timer is started when the sleep period timer expires. A wake-up signal can also be used to start the active period timer. The sleep period timer is turned on again, after the active period timer expires).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tenny to have the features, as taught by Lindoff in order to provide improved methods and devices for configuring a power saving mode in a wireless transceiver device (e.g. a UE) (Lindoff, [0018]).

Tenny teaches the claimed limitations as stated above. Tenny does not explicitly teach the following features: regarding claim 15, further comprising driving the expired timer in an occasion other than the skip occasion.

As to claim 15, Lindoff teaches further comprising driving the expired timer in an occasion other than the skip occasion (Lindoff, [0054] ln 12-15, [0054] ln 21-22, [0054] ln 31-37, [0057], a time keeping function runs the sleep period timer during a time where a wake-up signal can be received up to the expiration of the sleep period timer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tenny to have the features, as taught by Lindoff in order to provide improved methods and devices for configuring a power saving mode in a wireless transceiver device (e.g. a UE) (Lindoff, [0018]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (US 2009/0310503) (provided in the IDS), hereinafter “Tenny” in view of Lindoff et al. (US 2016/0142974) (provided in the IDS), hereinafter “Lindoff”, and further in view of Fujishiro et al. (US 2018/0176883), hereinafter “Fujishiro”.



As to claim 7, Fujishiro teaches wherein the expired timer is initiated in relation to a release of a radio resource control (RRC) connection (Fujishiro, [0265], the UE starts an “active timer” upon release of the RRC connection).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tenny and Lindoff to have the features, as taught by Fujishiro in order to obtain a large power saving effect as compared with the case of performing the normal DRX operation (Fujishiro, [0264]).

Tenny and Lindoff teach the claimed limitations as stated above. Tenny and Lindoff do not explicitly teach the following features: regarding claim 8, wherein the release of the RRC connection is performed based on a reception of a downlink control channel or a downlink data channel.

As to claim 8, Fujishiro teaches wherein the release of the RRC connection is performed based on a reception of a downlink control channel or a downlink data channel (Fujishiro, [0151]-[0152], the RRC connection is released based on the downlink data on the downlink buffer to be transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tenny and Lindoff to have the features, (Fujishiro, [0264]).

Tenny and Lindoff teach the claimed limitations as stated above. Tenny and Lindoff do not explicitly teach the following features: regarding claim 9, wherein the release of the RRC connection is performed based on a transmission of an uplink control channel or an uplink data channel.

As to claim 9, Fujishiro teaches wherein the release of the RRC connection is performed based on a transmission of an uplink control channel or an uplink data channel (Fujishiro, [0151]-[0152], the RRC connection is released based on the uplink data on the uplink buffer to be transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tenny and Lindoff to have the features, as taught by Fujishiro in order to obtain a large power saving effect as compared with the case of performing the normal DRX operation (Fujishiro, [0264]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (US 2009/0310503) (provided in the IDS), hereinafter “Tenny” in view of Lindoff et al. (US 2016/0142974) (provided in the IDS), hereinafter “Lindoff”, and further in view of Yadav et al. (US 2018/0146430), hereinafter “Yadav”.

Tenny and Lindoff teach the claimed limitations as stated above. Tenny and Lindoff do not explicitly teach the following features: regarding claim 10, wherein the expired timer is driven based on an SFN.

As to claim 10, Yadav teaches wherein the expired timer is driven based on an SFN (Yadav, [0037]-[0038], Fig. 4, the inactivity timer is started and runs based on a SFN and subframes).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tenny and Lindoff to have the features, as taught by Yadav in order to allow for a dynamic configuration of a discontinuous reception (DRX) mode in a device based on conditions associated with device use, thereby been able to conserve more device power without negatively affecting the user’s experience by removing one or more short DRX sleep cycles (Yadav, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bangolae et al. U.S. Patent Application Pub. No. 2015/0215989 – Techniques and systems for extended discontinuous reception.
Velev et al. U.S. Patent Application Pub. No. 2014/0016614 – Short message transmission and handover procedures.
Deivasigamani et al. U.S. Patent Application Pub. No. 2013/0210420 – Methods and apparatus for improving power consumption in a wireless network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473